Fourth Court of Appeals
                                San Antonio, Texas
                                     August 30, 2021

                                   No. 04-20-00213-CV

            CITY OF SAN ANTONIO and Erik Walsh, in his Official Capacity,
                                 Appellant

                                            v.

 SAN ANTONIO PARK POLICE OFFICERS ASSOCIATION, Henry Bassuk and Rogelio
                              Tamez,
                             Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019-CI-18334
                         Honorable Aaron Haas, Judge Presiding


                                      ORDER
Sitting:     Rebeca C. Martinez, Chief Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice
             Lori I. Valenzuela, Justice

       On August 13, 2021, appellants filed a “Motion for Rehearing and/or Rehearing En
Banc.” After consideration, the motion is DENIED.


                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of August, 2021.


                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court